Citation Nr: 0426680	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  96-23 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory 
disease.  

2.  Entitlement to service connection for cervical disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
August 1990, with additional periods of active duty for 
training in the Air Force Reserve through July 1994.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision from the Anchorage, 
Alaska, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for 
"female problems" and cervical disk disease.  The veteran 
now resides in the jurisdiction of the Louisville, Kentucky 
VARO.  


FINDINGS OF FACT

1.  In June 2003, the Board remanded the case finding that 
entitlement to service connection for pelvic inflammatory 
disease could not be established without a current VA 
examination and medical opinion.  

2.  In November 2003, the RO scheduled a December 2003 VA 
gynecological examination for the veteran because entitlement 
to service connection for pelvic inflammatory disease could 
not be established without a current VA examination and 
medical opinion.  

3.  Good cause has not been shown for the veteran's failure 
to report for the scheduled December 2003 VA gynecological 
examination.  





4.  The veteran was serving on active duty for training on 
February 28, 1992, when she was in a motor vehicle accident.  

5.  The evidence includes a VA medical opinion that current 
degenerative disc disease of the cervical spine resulted from 
the February 1992 motor vehicle accident.  


CONCLUSIONS OF LAW

1.  Pelvic inflammatory disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.655 
(2003).  

2.  Cervical disc disease was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the veteran in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

A December 2003 VA clinic note confirms that the veteran 
failed to report for the scheduled December 2003 VA 
gynecological examination.  Review of the claims folder 
confirms that the veteran and her representative provided no 
good cause, or any reason at all, for her failure to report 
for the December 2003 VA examination, and neither made a 
timely request for a rescheduled examination following the 
missed December 2003 VA examination.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

Because the veteran has not provided good cause for missing 
the scheduled December VA gynecological examination, the 
claim of entitlement to service connection for pelvic 
inflammatory disease will be decided on the evidence of 
record.  When entitlement to a benefit requested in an 
original compensation claim cannot be established without a 
current VA examination, and a claimant, without good cause, 
fails to report for such examination, the claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655.  

In spite of the veteran's lack of cooperation, the RO 
obtained the available service medical records and medical 
records from the identified health care providers.  The 
veteran and her representative filed several lay statements 
with the RO, and the veteran provided sworn testimony at a 
September 1996 regional office hearing.  The RO's January 
2002, June 2003, and January 2004 letters, the March 1996 
statement of the case, and the September 1997, September 
1998, March 2001, November 2002, and April 2004 supplemental 
statements of the case informed the veteran of applicable 
laws and regulations, including applicable provisions of The 
Veterans Claims Assistance Act of 2000, the evidence needed 
to substantiate the claims, and which party was responsible 
for obtaining the evidence.  In these documents, the VA 
informed the veteran that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from the identified private 
health care providers.  The veteran was informed that it was 
her responsibility to identify health care providers with 
specificity and that it still remained her ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support her claims.  The RO's 
January 2004 letter specifically informed the veteran that 
failure to report for a VA examination could result in denial 
of a claim under the provisions of 38 C.F.R. § 3.655.  

The RO's June 2003 notice letter technically informed the 
veteran that she had 30 days in which to respond, but in the 
one year and three months since June 2003, the veteran and 
her representative have continued to present evidence and 
statements that will be considered in this appeal.  It is 
obvious that the veteran understood that evidence presented 
more than 30 days after the date of the June 2003 notice 
would still be considered.  Therefore, the VA has allowed the 
veteran the appropriate response time as mandated in 
Paralyzed Veterans of America, 345 F.3d at 1348.  

The VA has fulfilled its duty to assist and inform the 
veteran.  She was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  She was told the reasons that she needed to appear 
and the consequences of failing to appear for the scheduled 
December 2003 VA gynecological examination.  She was told 
which party was responsible for obtaining the evidence and 
provided ample opportunity to present such evidence.  The VA 
has obtained the identified pertinent records in its 
possession or confirmed the unavailability of such.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
VA has fulfilled its duty to assist and inform the veteran in 
the development of the claims.  


Entitlement to service connection for pelvic inflammatory 
disease

For the veteran to establish service connection for pelvic 
inflammatory disease, the evidence must demonstrate that 
pelvic inflammatory disease was contracted in the line of 
duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107; 38 C.F.R. §§ 3.303, 3.306.  

The veteran must first show that she has current pelvic 
inflammatory disease.  A claim for service connection for a 
disability must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Unfortunately, the veteran failed to appear at the December 
2003 VA gynecological examination, which was to have shown 
whether she had current pelvic inflammatory disease resulting 
from an in-service event.  Therefore, the Board will have to 
decide the claim based on the evidence of record, which does 
not include evidence of current pelvic inflammatory disease.  
See 38 C.F.R. § 3.655(b).  At the most recent VA 
gynecological examination in October 2002, the examiner did 
not state a current diagnosis of pelvic inflammatory disease.  

Without the needed data from the December 2003 VA 
gynecological examination, the evidence does not show that 
the veteran has current pelvic inflammatory disease.  
Although the veteran and her representative believe that she 
has pelvic inflammatory disease, they are laypersons who are 
not competent to render a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although service medical records revealed a diagnosis of 
possible early pelvic inflammatory disease in December 1986, 
without evidence of current pelvic inflammatory disease, the 
evidence is against the claim, and service connection cannot 
be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).  


Entitlement to service connection for cervical disc disease

For the veteran to establish service connection for cervical 
disc disease, the evidence must demonstrate that cervical 
disc disease was contracted in the line of duty coincident 
with military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 
38 C.F.R. §§ 3.303, 3.306.  

The veteran has shown that she has current cervical disc 
disease.  A claim for service connection for a disability 
must be accompanied by evidence that establishes that the 
claimant currently has the claimed disability.  Brammer, 3 
Vet. App. at 225.  The July 1999 VA diagnoses included 
degenerative disk disease of the cervical spine.  

Service connection is in order because service department 
records and service medical records document a motor vehicle 
accident during active duty for training and because the 
evidence includes a medical opinion relating current cervical 
disc disease to the same accident.  To establish direct 
service connection, the veteran must show in-service 
manifestation of cervical disc disease and provide a nexus 
opinion by a medical professional that current cervical disc 
disease resulted from the in-service manifestation of 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service department records show that the veteran was on 
active duty for training on February 28, 1992.  Active 
military, naval, and air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty.  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes.  See 38 C.F.R. 
§ 3.6.  Service medical records, dated March 3, 1992, 
document that the veteran was in a motor vehicle accident on 
February 28, 1992, and that the diagnoses included 
degenerative disc disease at C6-C7.  The July 1999 VA 
physician also opined that current degenerative disc disease 
of the cervical spine resulted from the February 1992 motor 
vehicle accident.  

The evidence supports the claim, and entitlement to service 
connection must be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102 (2003); Gilbert, 1 Vet. App. at 54-55.  




ORDER

Entitlement to service connection for pelvic inflammatory 
disease is denied.  

Entitlement to service connection for cervical disc disease 
is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



